Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously cited prior of the past office action did not teach the newly amended elements of the independent claims “wherein incorporation of sensable environmental influences on the selection of the landmark types for a corresponding selection of allocated detection algorithms, so that only a detection algorithm that is required for controlling the vehicle are processed in the vehicle control system, and wherein landmark types that are detectable with an insufficient quality under existing environmental influences are not considered.” While prior art did teach selection of landmark types based on environmental influences or selection of different sensors based on environmental influences it didn’t teach the selection of landmark type for a corresponding selection of allocated detection algorithms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows:
Claim 9, line 17, removed “incorporation of”
Claim 9, line 18, added --are incorporated-- between “landmark types” and “for a corresponding selection”
Claim 9, line 19, replaced “the vehicle are processed” with --the vehicle is processed--
Claim 16, line 19, removed “incorporation of”
Claim 16, line 20, added --are incorporated-- between “landmark types” and “for a corresponding selection”
Claim 16, line 21, replaced “the vehicle are processed” with --the vehicle is processed--
Authorization for this examiner’s amendment was given in a telephone call with Aaron Deditch on 4/13/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661